DETAILED ACTION
This action is in response to the Amendment dated 21 January 2021. Claims 1 and 5 are amended. Claim 4 was canceled. Claims 8, 9 and 11 were previously canceled. No new claims have been added or canceled. Claims 1-3, 5-7 and 10 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over HOBBS et al. (US20130261871A1) in view of CROSBIE et al. (US20150099495A1) and further view of YAMAMOTO et al. (US20050063564A1) and further view of BELL et al. (US10564731B2) and further view of BANTZ et al. (US20120176232A1) and further view of REYNOLDS et al. (US20170131395A1) and further view of CHALLINOR et al. (US20130260884A1).

As to claim 1, HOBBS teaches a device for inputting information into an in-vehicle computer that improves vehicle safety (Hobbs: par. 0112, the computer system 710 may be communicatively linked to one or more of the propulsion system 702, the sensor system 704, the control system 706, and the peripherals 708 by a system bus, network, and/or other connection mechanism), the device comprising: a user sensor that detects gestures by a user (Hobbs: par. 0020, The vehicle may include one or more cameras configured to record three-dimensional images of the gesture. The vehicle may detect the gesture and the region based on the three-dimensional images); a communication interface that is communicatively coupled to vehicle sensors, wherein the vehicle sensors determine an operating status of a vehicle (Hobbs: par. 0072, the vehicle 600 includes a first sensor unit 602, a second sensor unit 604, a third sensor unit 606, a wireless communication system 608, and an exterior camera 610); a display (Hobbs: par. 0047, the example dashboard 200 includes a display 202 (e.g., a liquid crystal display (LCD), a light-emitting diode (LED) display, a touchscreen, etc.)); and a processor communicatively coupled to the user sensor, the communication interface and the display (Hobbs: par. 0115, data storage 714 may contain instructions 716 (e.g., program logic) executable by the processor 712 to execute various vehicle functions, including those described above in connection with FIGS. 1 and 3A-4C).
HOBBS does not teach wherein the processor: receives, using the communication interface, the operating status of the vehicle from the vehicle sensors, determines a burden level of the user based on the operating status of the vehicle, selects a set of allowed gestures and a set of prohibited gestures from a plurality of gestures based on the burden level determined, wherein the plurality of gestures includes a hand waving up and down, a hand waving left and right, and a hand raising, identifies, using the user sensor, a first gesture performed by the user, determines if the first gesture is within a first region and on a condition that the first gesture is performed within the first region, generates a notification to the user, such that the user moves to a second region and performs the first gesture again, compares the first gesture to the set of allowed gestures and the set of prohibited gestures, on a 
In similar field of endeavor, CROSBIE teaches wherein the processor: receives, using the communication interface, the operating status of the vehicle from the vehicle sensors (Crosbie: par. 0019, the controller is configured to receive information generated either internal to the vehicle (such as relating to the current status of the vehicle) and/or information external to the vehicle (such as relating to road conditions, weather conditions, traffic conditions, or the like)), determines a burden level of the user based on the operating status of the vehicle (Crosbie: par. 0011, the smartphone, in analyzing at least one aspect related to a current operation or a current environment of the vehicle, may analyze the data or alerts to determine a vehicle safe indicator, which may also be termed the car safe level and which may be a number or other indicator of a degree of vehicle safety (such as 10 different levels of safety)), selects a set of allowed gestures and a set of prohibited gestures from a plurality of gestures based on the burden level determined (Crosbie: par. 0136, car safe level determination logic 332, when executed by processor 337, is configured to determine the car safe level based on one or more inputs. Further, functionality determination based on car safe level logic 335 is configured to input the car safe level in order to determine the functionality that is allowed (or disallowed). Based on this determination as to the allowed (or disallowed) functionality, the processor 337 may determine which of the functionalities in app 346 may be allowed (and/or disallowed)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HOBBS device to include the teachings of CROSBIE wherein the processor: receives, using the communication interface, the operating status of the vehicle from the vehicle sensors, determines a burden level of the user based on the operating status of the vehicle. Such a person would have been motivated to have modified the HOBBS device to include the teachings of CROSBIE as car companies are reluctant to allow for apps to be freely downloaded into a vehicle. So, by design, the car manufacturers make it exceedingly difficult to load generic apps into the vehicle (Crosbie, par. 0005).
HOBBS and CROSBIE do not teach wherein the plurality of gestures includes a hand waving up and down, a hand waving left and right, and a hand raising, identifies, using the user sensor, a first gesture performed by the user, determines if the first gesture is within a first region and on a condition that the first gesture is performed within the first region, generates a notification to the user, such that the user moves to a second region and performs the first gesture again, compares the first gesture to the set of allowed gestures and the set of prohibited gestures, on a condition that the first gesture is included in the set of prohibited gestures, generates a warning to the user, wherein the warning includes at least one of a warning sound or a warning voice; and on a condition that the first gesture is included in the set of allowed gestures: determines an indication of whether the first gestures has continued for a predetermined time, on a condition the first gestured has continued for the predetermined time: displays, using the display, a plurality of candidates for selection in association with 
In similar field of endeavor, YAMAMOTO teaches wherein the plurality of gestures includes a hand waving up and down, a hand waving left and right, and a hand raising (Yamamoto: Fig. 11, par. 0067, the palm with the finger-up pattern (hand pattern 2) is moved left and right as shown in operation state P5 a or P5 b, whereby switch-operation amount information for the controlled object set as mentioned above is input [Also, fig. 11 shows UP and Down movement]), identifies, using the user sensor, a first gesture performed by the user, compares the first gesture to the set of allowed gestures and the set of prohibited gestures (Yamamoto: Fig. 7, par. 0048, When the hand pattern 4 is detected, the flag F is set (step S14), whereby the input of switch-operation information is started), and on a condition that the first gesture is included in the set of allowed gestures: determines an indication of whether the first gestures has continued for a predetermined time (Yamamoto: Fig. 9, par. 0058, If it is determined at step S40 that the moved distance D exceeds the preset value (threshold value) H, the timer value t is counted up (step S42). When the counted-up timer value t reaches a reference time T (step S43), the setting (switch-operation information) at that time is increased by one stage (step S44)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HOBBS and CROSBIE device to include the teachings of YAMAMOTO wherein selects a set of allowed gestures based on the burden level determined, wherein the plurality of gestures includes a hand waving up and down, a hand waving left and right, and a hand 
HOBBS, CROSBIE and YAMAMOTO do not teach determines if the first gesture is within a first region and on a condition that the first gesture is performed within the first region, generates a notification to the user, such that the user moves to a second region and performs the first gesture again, on a condition that the first gesture is included in the set of prohibited gestures, generates a warning to the user, wherein the warning includes at least one of a warning sound or a warning voice; on a condition the first gestured has continued for the predetermined time: displays, using the display, a plurality of candidates for selection in association with gestures for operation, determines a selection gesture from the set of allowed gestures, identifies, using the user sensor, a second gesture performed by the user, compares the second gesture to the selection gesture, and   on a condition that the second gesture matches the selection gesture, selects a particular candidate from the plurality of candidates as the input to the in-vehicle computer, and wherein the second region is a region closer to the user sensor than the first region, wherein a number of options displayed upon the display are changed and gesture actions corresponding to each of the number of options are changed based on an attitude in which the user has raised the hand.
In similar field of endeavor, BELL teaches determines if the first gesture is within a first region and on a condition that the first gesture is performed within the first region, generates a notification to BELL: Figs. 1-7, col. 11, ln 3-col. 12, ln56, for example see fig. 5, col. 12, ln 24, This gives users feedback as to their level of partial selection—how far their hands are from reaching the threshold at which they gain the ability to select objects. When the hand has crossed the threshold into selection mode, where it has the ability to select objects, a crosshairs appears. If no hand is raised, no hand representation is shown. Separately, the distance computed in step 510 serves as an “activation level” in step 530, where the hand becomes able to select objects if the activation level exceeds, for example, 0.5.; Also See Claim 1, last limitation)), and wherein the second region is a region closer to the user sensor than the first region (BELL: Fig. 3, col. 11, ln 3, FIG. 3 illustrates an alternative embodiment of an interactive display space including volumetric zones. In FIG. 3, interactive display 310 and camera/illuminator system 320 create an interactive space consisting of “too close” space 350, “hands” space 340, and “distant users” space 330).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HOBBS, CROSBIE and YAMAMOTO device to include the teachings of BELL determines if the first gesture is within a first region and on a condition that the first gesture is performed within the first region, generates a notification to the user, such that the user moves to a second region and performs the first gesture again, and wherein the second region is a region closer to the user sensor than the first region. Such a person would have been motivated to make this combinations as poor isolation and tracking data leads to difficulties with respect to providing data to an interactive display system. If an interactive display system is unable to gather data for controlling or manipulating information rendered through the same, a user may be forced to rely upon button presses or manipulation of physical objects, such as keyboards, joysticks, and actuators. Once a user is forced to rely upon physical instruments for providing input, many of the benefits offered by an interactive display system are lost. There is a need for processing of gesture-based user interactions with respect to interactive display systems. (BELL, col. 1, ln 45).
HOBBS, CROSBIE, YAMAMOTO and BELL do not teach on a condition that the first gesture is included in the set of prohibited gestures, generates a warning to the user, wherein the warning includes at least one of a warning sound or a warning voice; on a condition the first gestured has continued for the predetermined time: displays, using the display, a plurality of candidates for selection in association with gestures for operation, determines a selection gesture from the set of allowed gestures, identifies, using the user sensor, a second gesture performed by the user, compares the second gesture to the selection gesture, and   on a condition that the second gesture matches the selection gesture, selects a particular candidate from the plurality of candidates as the input to the in-vehicle computer, wherein a number of options displayed upon the display are changed and gesture actions corresponding to each of the number of options are changed based on an attitude in which the user has raised the hand.
In similar field of endeavor, BANTZ teaches on a condition that the first gesture is included in the set of prohibited gestures, generates a warning to the user, wherein the warning includes at least one of a warning sound or a warning voice (BANTZ: Fig. 3, par. 0038, In block 310, the improper use may be communicated to one or more of the vehicle (e.g., the on-board computer system), individuals in the vehicle (e.g., a warning sound) and an entity via an external network (e.g., text a parent or employer)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HOBBS, CROSBIE, YAMAMOTO and BELL device to include the teachings of BANTZ wherein on a condition that the first gesture is included in the set of prohibited gestures, generates a warning to the user, wherein the warning includes at least one of a warning sound or a warning voice. Such a person would have been motivated to make this combinations as distracted drivers cause a large number of automobile accidents, and according to the national traffic safety administration (NTSA), distracted drivers are 23 times more likely to be in an accident while texting or 
HOBBS, CROSBIE, YAMAMOTO, BELL and BANTZ do not teach on a condition the first gestured has continued for the predetermined time: displays, using the display, a plurality of candidates for selection in association with gestures for operation, determines a selection gesture from the set of allowed gestures, identifies, using the user sensor, a second gesture performed by the user, compares the second gesture to the selection gesture, and on a condition that the second gesture matches the selection gesture, selects a particular candidate from the plurality of candidates as the input to the in-vehicle computer, wherein a number of options displayed upon the display are changed and gesture actions corresponding to each of the number of options are changed based on an attitude in which the user has raised the hand.  
In similar field of endeavor, REYNOLDS teaches on a condition the first gesture has continued for the predetermined time: displays, using the display, a plurality of candidates for selection in association with gestures for operation, determines a selection gesture from the set of allowed gestures, identifies, using the user sensor, a second gesture performed by the user, compares the second gesture to the selection gesture, and on a condition that the second gesture matches the selection gesture, selects a particular candidate from the plurality of candidates as the input to the in-vehicle computer (REYNOLDS: par. 0068, Besides accommodating touch unfriendly situation, control using gestures may also accommodate user's needs in different situational impaired scenarios such as driving or flying. Users may easily switch, for example, between map, music, and messaging applications with gestures (e.g. left and right swipe gestures) without having to touch specific location of a device, including a display in the vehicle, train, or airplane. Once selected, any application specific feature (e.g., map zoom in/out, turn GPS on/off) can then be navigated using gestures (e.g. inward or outward swipe gestures). These gestures may be easily be performed without even looking at the device, which may reduce user's secondary task burden and allow her to focus more on the primary driving or flying task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HOBBS, CROSBIE, YAMAMOTO, BELL and BANTZ device to include the teachings of REYNOLDS wherein on a condition the first gestured has continued for the predetermined time: displays, using the display, a plurality of candidates for selection in association with gestures for operation, determines a selection gesture from the set of allowed gestures, identifies, using the user sensor, a second gesture performed by the user, compares the second gesture to the selection gesture, and on a condition that the second gesture matches the selection gesture, selects a particular candidate from the plurality of candidates as the input to the in-vehicle computer. Such a person would have been motivated to make this combinations as many existing gesture recognition systems employ cameras or IR sensors which require line of sight access to the gesture. Such systems may perform differently under different lighting conditions and are limited to use when line of sight is available (Reynolds, par. 0004).
HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ and REYNOLDS do not teach wherein a number of options displayed upon the display are changed and gesture actions corresponding to each of the number of options are changed based on an attitude in which the user has raised the hand.  
In similar field of endeavor, CHALLINOR wherein a number of options displayed upon the display are changed (CHALLINOR: par. 0014, certain spatial positions of the user's appendage in relation to the interpreted skeleton are reserved for navigating or scrolling quickly to menu choices that are far outside the range of the ones currently presented) and gesture actions corresponding to each of the number of options are changed (CHALLINOR: par. 0088, In addition to providing highlighting and activation from a menu with a fixed number of options, the invention provides an intuitive means of scrolling to additional menu options) based on an attitude in which the user has raised the hand CHALLINOR: par. 0079, If no “initial wrist position” has been recorded, it is determined whether the initial wrist position should be recorded by comparing the horizontal position of the wrist to the horizontal position of a reference point, which has some relation to the user's body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ and REYNOLDS device to include the teachings of CHALLINOR wherein a number of options displayed upon the display are changed and gesture actions corresponding to each of the number of options are changed based on an attitude in which the user has raised the hand. Such a person would have been motivated to make this combinations as Project Natal also features a processor with proprietary software that coordinates the inputs of the Natal system and provides a three-dimensional, skeleton-based system to game developers. Developers can use this system to utilize three-dimensional position information of the joints in the user's body to interact with the game platform. Although Project Natal provides a framework for determining positional information of a user's body, it does not provide an intuitive menu system for controlling the console or games (CHALLINOR, par. 0042).

As to claim 10, HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ, REYNOLDS and CHALLINOR teach the limitations of claim 1. CROSBIE further teaches wherein the processor further: display the plurality of the candidates for selection until the particular candidate is determined (Crosbie: par. 0102, the controller determines that the car safe level is 8, reflecting a deterioration in conditions. Given this car safe level rating of 8, the controller accesses the predetermined functions allowed. At the level of 8, the app is allowed only voice activation input. In this regard, the amount of functions in the Internet radio app is less than when the car safe level is set to 0); or until a certain time period has elapsed (Crosbie: par. 0095, when the “car safe” software determines that the predetermined state of the vehicle allows for all functionality (e.g., no functionality is disallowed), the “car safe” software may allow for the continued execution of the app). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over HOBBS et al. (US20130261871A1) in view of CROSBIE et al. (US20150099495A1) and further view of YAMAMOTO et al. (US20050063564A1) and further view of BELL et al. (US10564731B2) and further view of BANTZ et al. (US20120176232A1) and further view of REYNOLDS et al. (US20170131395A1) and further view of CHALLINOR et al. (US20130260884A1) and further in view of ASADA et al. (US20090262187A1).

As to claim 2, HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ, REYNOLDS and CHALLINOR teach the limitations of claim 1. HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ, REYNOLDS and CHALLINOR do not teach wherein: the processor identifies the second gesture before the plurality of candidates are displayed. 
In similar field of endeavor, ASADA teaches “Each selection in the setting screen as is illustrated in FIG. 10 is made using gestures which are determined in advance. In this case, it is required to determine in advance the gestures for deciding the selective options” (Asada: Fig. 10, par. 0060). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ, REYNOLDS and CHALLINOR device wherein: the processor identifies the second gesture before the plurality of candidates are displayed. Such a person would have been motivated to make this combinations as consideration is now being given to the technologies for allowing televisions and personal computers to be operated based on a movement of the user photographed by a camera, i.e., without the user's manually handling an input device such as remote controller (Asada, par. 0007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HOBBS et al. (US20130261871A1) in view of CROSBIE et al. (US20150099495A1) and further view of YAMAMOTO et al. (US20050063564A1) and further view of BELL et al. (US10564731B2) and further view of BANTZ et al. (US20120176232A1) and further view of REYNOLDS et al. (US20170131395A1) and further view of CHALLINOR et al. (US20130260884A1) and further view of CHENG et al. (US20140270382A1).

As to claim 3, HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ, REYNOLDS and CHALLINOR teach the limitations of claim 1. HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ, REYNOLDS and CHALLINOR do not teach wherein: the display is one of a plurality of the displays in the vehicle, and the processor determines a particular display to display the plurality of candidates based on the burden level. 
In similar field of endeavor, CHENG teaches “in-vehicle information system 100 provides visual feedback to the vehicle operator using the LCD panel 124, the HUD 120 that is projected onto the windshield 102, and through gauges, indicator lights, or additional LCD panels that are located in the dashboard 108. When the vehicle is in motion, the controller 148 optionally deactivates the LCD panel 124 or only displays a simplified output through the LCD panel 124 to reduce distraction to the vehicle operator” (par. 0022). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ, REYNOLDS and CHALLINOR invention to include the teachings of CHENG wherein: the display is one of a plurality of the displays in the vehicle, and the processor determines a particular display to display the plurality of candidates based on the burden level. Such a person would have been motivated to make this combination as improvements in the ability of in-vehicle information systems to recognize hand gestures are worthwhile (Cheng, par. 0003).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HOBBS et al. (US20130261871A1) in view of CROSBIE et al. (US20150099495A1) and further view of YAMAMOTO et al. (US20050063564A1) and further view of BELL et al. (US10564731B2) and further view of BANTZ et al. (US20120176232A1) and further view of REYNOLDS et al. (US20170131395A1) and further view of CHALLINOR et al. (US20130260884A1) and further view of TERADA et al. (US20140172231A1).

As to claim 5, HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ, REYNOLDS and CHALLINOR teach the limitations of claim 1. CHALLINOR further teaches wherein: the processor changes the number of options displayed upon the display (CHALLINOR: par. 0014, certain spatial positions of the user's appendage in relation to the interpreted skeleton are reserved for navigating or scrolling quickly to menu choices that are far outside the range of the ones currently presented), and the gesture actions corresponding to the options changed (CHALLINOR: par. 0088, In addition to providing highlighting and activation from a menu with a fixed number of options, the invention provides an intuitive means of scrolling to additional menu options), according to information stored in the memory and the attitude (CHALLINOR: par. 0079, If no “initial wrist position” has been recorded, it is determined whether the initial wrist position should be recorded by comparing the horizontal position of the wrist to the horizontal position of a reference point, which has some relation to the user's body).
HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ, REYNOLDS and CHALLINOR do not teach a memory that stores whether the vehicle is a left hand drive vehicle or a right hand drive vehicle.
In similar field of endeavor, TERADA teaches a memory that stores whether the vehicle is a left hand drive vehicle or a right hand drive vehicle (TERADA: par. 0108, if the vehicle has a right-hand steering wheel, the in-vehicle apparatus interface 1 sets an area at the lower left of the detected area of the face of the driver as the gesture area. Moreover, if the vehicle has a left-hand steering wheel, the in-vehicle apparatus interface 1 sets an area at the lower right of the detected area of the face of the driver as the gesture area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ, REYNOLDS and CHALLINOR invention to include the teachings of TERADA for a memory that stores whether the vehicle is a left hand drive vehicle or a right hand drive vehicle. Such a person would have been motivated to make this combination as a plurality of switches for each of the control targets are grouped into sets of switches similar in form of operation and adjustment, and the switches in the set can be associated with each other so that it becomes easier to remember, resulting in an increase in operability (Terada, par. 0006).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HOBBS et al. (US20130261871A1) in view of CROSBIE et al. (US20150099495A1) and further view of YAMAMOTO et al. (US20050063564A1) and further view of BELL et al. (US10564731B2) and further view of BANTZ et al. (US20120176232A1) and further view of REYNOLDS et al. (US20170131395A1) and further view of CHALLINOR et al. (US20130260884A1) and further view of SUNDAY et al. (US20090100383A1).

As to claim 6, 
In similar field of endeavor, SUNDAY teaches “once predicted gestures and/or associated command shortcuts are displayed, a user may select and follow one of the displayed gesture paths or aim toward one of the displayed command shortcuts. Responsive to this continued user gesture, other displayed gesture paths and/or command shortcuts may be eliminated as viable choices, and the eliminated choices may be hidden. The remaining gesture paths and command shortcuts may elaborate and progressively show more options if available or necessary” (par. 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ, REYNOLDS and CHALLINOR invention to include the teachings of SUNDAY wherein the processor further: after having displayed the plurality of candidates for selection upon the display, detects, using the user sensor, that the user has ceased to raise a hand, causes a message showing that the candidates for selection can be changed and a gesture action corresponding to the message to be displayed; and changes the candidates for selection, when the selection gesture is detected. Such a person would have been motivated to make this combination as this form of progressive disclosure enables the user interface to remain uncluttered while presenting useful information and choices to the user (Sunday, par. 0033).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HOBBS et al. (US20130261871A1) in view of CROSBIE et al. (US20150099495A1) and further view of YAMAMOTO et al. (US20050063564A1) and further view of BELL et al. (US10564731B2) and further view of BANTZ et al. (US20120176232A1) and further view of REYNOLDS et al. (US20170131395A1) and further view of CHALLINOR et al. (US20130260884A1) and further view of OKADA et al. (US20110218696A1).


As to claim 7, HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ, REYNOLDS and CHALLINOR teach the limitations of claim 1. HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ, REYNOLDS and CHALLINOR do not teach further comprising: an audio input that acquires voice input from the user wherein the processor further: receives, using the audio input, the particular candidate from the plurality of candidates based on a command spoken by the user. 
In similar field of endeavor, Okada teaches: “The voice operation unit 3 is used to realize a voice operation. The voice operation unit 3 includes a voice input unit 31, a voice recognition dictionary 32, and a voice recognition unit 33. The voice input unit 31 is constituted by a microphone” (par. 0038). OKADA further teaches “the control unit 41 displays a menu for operating the vehicle operating device on the display unit 53 in accordance with the voice operation recognition result transmitted from the voice recognition unit 33, and executes a processing (search processing, for example) on an item selected from the menu” (par. 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HOBBS, CROSBIE, YAMAMOTO, BELL, BANTZ, REYNOLDS and CHALLINOR invention to include the teachings of OKADA further comprising: an audio input that acquires voice input from the user wherein the processor further: receives, using the audio input, the particular candidate from the plurality of candidates based on a command spoken by the user. Such a person would have been motivated to make this combination to provide a vehicle operating device with which operations can be performed intuitively, easily, and conveniently even during driving without disturbing a driving posture and without shifting a driver's line of sight (Okada, par. 0011).

Response to Arguments 
Applicant argues that ["Therefore, neither Hobbs, nor Crosbie, nor Yamamoto, nor Bell, nor Bantz, nor Reynolds, nor Sunday, nor their combinations teach each feature of amended claim 1" (Page 12)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20100306713A1
2009-05-29
Gesture Tool
US20120235904A1
2011-03-19
Method and System for Ergonomic Touch-free Interface
US20090103780A1
2008-12-17
Hand-Gesture Recognition Method
US20100199221A1
2009-01-30
Navigation of a virtual plane using depth
US20100210359A1
2009-02-17
Computer videogame system with body position detector that requires user to assume various body positions


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOROSH NEHCHIRI/Examiner, Art Unit 2174   

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174